Citation Nr: 1401096	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 1997, for the award of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2006 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The March 2006 rating decision granted entitlement to a TDIU and assigned an effective date of September 27, 1997, which the Veteran appealed to the Board.  In a February 2009 decision, the Board denied an effective date prior to September 27, 1997, for the grant of a TDIU.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Joint Motion for Remand (Joint Motion), which the Court granted in an Order dated later in February 2010, the Secretary of VA and the Veteran (the parties) determined that a remand was necessary in order to ensure compliance with prior Board remand orders pursuant to Stegall v. West, 11 Vet. App. 268 (1998), and to decide whether VA satisfied its duty to assist the Veteran in determining at what point in time he became unemployable due to his service-connected disabilities.  As such, the Court vacated and remanded the Board's decision denying an effective date prior to September 27, 1997, for the award of a TDIU.  In August 2010 and July 2013, the Board remanded this issue to the RO, via the Appeals Management Center in Washington, D.C., for further development.

The November 2009 rating decision, as relevant, denied entitlement to service connection for a spine and disc condition.  Thereafter, later in November 2009, the Veteran entered a notice of disagreement.  In August 2010, the Board remanded this issue in for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in June 2012, and August 2012, the Veteran's attorney perfected an appeal regarding this issue.  In July 2013, the Board remanded this issue for further development.

In October 2013, the Veteran's attorney submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 remand, the Board observed that on the VA form 9 submitted in August 2012 and signed by the Veteran's attorney, the attorney requested a personal hearing before a member of the Board at a local VA office.  As the Veteran had not previously been afforded a Board hearing specifically concerning any of the issues on appeal, the Board remanded the claims to afford the Veteran the opportunity to testify at a personal hearing before a Veterans Law Judge at the RO.

The Veteran was scheduled for a hearing to take place in September 2013.  The RO indicated that the Veteran failed to report to the hearing.  However, examination of the Veteran's VBMS file reveals that the August 2013 notice letter informing the Veteran of the time and place for his September 2013 hearing was returned to the RO by the U.S. Postal Service (USPS) as undelivered.  The USPS indicated that the Veteran had moved, and the time limit for automatic forwarding of his mail had expired.  The USPS gave the RO a new address for the Veteran.

Even though the USPS gave the RO a new address for the Veteran, neither the paper claims file, Virtual VA file, nor VBMS file contains evidence indicating that notice of the hearing was subsequently sent to the Veteran's correct address.  No subsequent correspondence from either the Veteran or his attorney has withdrawn this request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2013), when a hearing is scheduled, the person requesting it will be notified of its time and place.  

As it does not appear that the Veteran received notice of the time and place for his scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a hearing at the RO before a member of the Board.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  However, the Board also notes that it is the responsibility of the Veteran and his representative to inform VA of his correct address.  For this reason, and as the RO has recently raised the issue of the Veteran's competency, the Board finds that the assistance of the Veteran's attorney should be sought in confirming his current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's attorney and seek clarification as to whether the address provided by USPS is the correct mailing address for the Veteran.  

2.  Thereafter, the RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



